
	

113 HR 3193 : Consumer Financial Freedom and Washington Accountability Act
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 3193
		IN THE SENATE OF THE UNITED STATES
		March 4, 2014ReceivedAN ACT
		To amend the Consumer Financial Protection Act of 2010 to strengthen the review authority of the
			 Financial Stability Oversight Council of regulations issued by the Bureau
			 of Consumer Financial Protection, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the Consumer Financial Freedom and Washington Accountability Act.
		2.Financial Product Safety Commission
			(a)EstablishmentSection 1011 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is amended to read as follows:
				
					1011.Establishment of the Financial Product Safety Commission
						(a)EstablishmentThere is established an independent commission to be known as the Financial Product Safety Commission (hereinafter referred to in this section as the Commission), which shall regulate the offering and provision of consumer financial products or services under
			 the Federal consumer financial laws. The Commission shall be considered an
			 Executive agency, as defined in section 105 of title 5, United States Code. Except as otherwise provided expressly by law, all Federal laws
			 dealing with public or Federal contracts, property, works, officers,
			 employees, budgets, or funds, including the provisions of chapters 5 and 7
			 of title 5, shall apply to the exercise of the powers of the Commission.
						(b)Authority To prescribe regulationsThe Commission may prescribe such regulations and issue such orders in accordance with this title
			 as the Commission may determine to be necessary for carrying out this
			 title and all other laws within the Commission’s jurisdiction and shall
			 exercise any authorities granted under this title and all other laws
			 within the Commission’s jurisdiction.
						(c)Composition of the Commission
							(1)In generalThe Commission shall be composed of the Vice Chairman for Supervision of the Federal Reserve System
			 and 4 additional members who shall be appointed by the President, by and
			 with the advice and consent of the Senate, from among individuals who—
								(A)are citizens of the United States; and
								(B)have strong competencies and experiences related to consumer financial protection.
								(2)StaggeringThe members of the Commission appointed under paragraph (1) shall serve staggered terms, which
			 initially shall be established by the President for terms of 1, 2, 4, and
			 5 years, respectively.
							(3)Terms
								(A)In generalEach member of the Commission appointed under paragraph (1), including the Chair, shall serve for a
			 term of 5 years.
								(B)RemovalThe President may remove any member of the Commission appointed under paragraph (1).
								(C)VacanciesAny member of the Commission appointed under paragraph (1) appointed to fill a vacancy occurring
			 before the expiration of the term to which that member’s predecessor was
			 appointed (including the Chair) shall be appointed only for the remainder
			 of the term.
								(D)Continuation of serviceEach member of the Commission appointed under paragraph (1) may continue to serve after the
			 expiration of the term of office to which that member was appointed until
			 a successor has been appointed by the President and confirmed by the
			 Senate, except that a member may not continue to serve more than 1 year
			 after the date on which that member’s term would otherwise expire.
								(E)Other employment prohibitedNo member of the Commission appointed under paragraph (1) shall engage in any other business,
			 vocation, or employment.
								(d)AffiliationWith respect to members appointed pursuant to subsection (c)(1), not more than 2 shall be members
			 of any one political party.
						(e)Chair of the Commission
							(1)AppointmentThe Chair of the Commission shall be appointed by the President from among the members of the
			 Commission appointed under subsection (c)(1).
							(2)AuthorityThe Chair shall be the principal executive officer of the Commission, and shall exercise all of the
			 executive and administrative functions of the Commission, including with
			 respect to—
								(A)the appointment and supervision of personnel employed under the Commission (other than personnel
			 employed regularly and full time in the immediate offices of members of
			 the Commission other than the Chair);
								(B)the distribution of business among personnel appointed and supervised by the Chair and among
			 administrative units of the Commission; and
								(C)the use and expenditure of funds.
								(3)LimitationIn carrying out any of the Chair’s functions under the provisions of this subsection the Chair
			 shall be governed by general policies of the Commission and by such
			 regulatory decisions, findings, and determinations as the Commission may
			 by law be authorized to make.
							(4)Requests or estimates related to appropriationsRequests or estimates for regular, supplemental, or deficiency appropriations on behalf of the
			 Commission may not be submitted by the Chair without the prior approval of
			 the Commission.
							(f)No impairment by reason of vacanciesNo vacancy in the members of the Commission shall impair the right of the remaining members of the
			 Commission to exercise all the powers of the Commission. Three members of
			 the Commission shall constitute a quorum for the transaction of business,
			 except that if there are only 3 members serving on the Commission because
			 of vacancies in the Commission, 2 members of the Commission shall
			 constitute a quorum for the transaction of business. If there are only 2
			 members serving on the Commission because of vacancies in the Commission,
			 2 members shall constitute a quorum for the 6-month period beginning on
			 the date of the vacancy which caused the number of Commission members to
			 decline to 2.
						(g)SealThe Commission shall have an official seal.
						(h)Compensation
							(1)ChairThe Chair shall receive compensation at the rate prescribed for level I of the Executive Schedule
			 under section 5313 of title 5, United States Code.
							(2)Other members of the CommissionThe 3 other members of the Commission appointed under subsection (c)(1) shall each receive
			 compensation at the rate prescribed for level II of the Executive Schedule
			 under section 5314 of title 5, United States Code.
							(i)Initial quorum establishedDuring any time period prior to the confirmation of at least two members of the Commission, one
			 member of the Commission shall constitute a quorum for the transaction of
			 business. Following the confirmation of at least 2 additional
			 commissioners, the quorum requirements of subsection (f) shall apply.
						(j)OfficesThe principal office of the Commission shall be in the District of Columbia. The Commission may
			 establish regional offices of the Commission in order to carry out the
			 responsibilities assigned to the Commission under the Federal consumer
			 financial laws..
			(b)Bringing the Commission into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
				(1)in subsection (a)—
					(A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;
					(B)by striking paragraphs (1), (2), and (3);
					(C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
					(D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated;
					(2)by striking subsections (b) and (c);
				(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and
				(4)in subsection (c), as so redesignated—
					(A)by striking paragraphs (1), (2), and (3) and inserting the following:
						
							(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this title $300,000,000 for each of fiscal
			 years 2014 and 2015.; and
					(B)by redesignating paragraph (4) as paragraph (2).
					(c)Ensuring the independence of the CommissionThe Consumer Financial Protection Act of 2010 is amended—
				(1)in section 1012(c) (12 U.S.C. 5492(c)), by striking paragraphs (2), (3), (4), and (5); and
				(2)in section 1014(b) (12 U.S.C. 5494(b)), by striking Not fewer than 6 members shall be appointed upon the recommendation of the regional Federal Reserve
			 Bank Presidents, on a rotating basis..
				(d)Conforming amendments
				(1)Consumer Financial Protection Act of 2010
					(A)In generalExcept as provided under subparagraph (B), the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—
						(i)by striking Director of the each place such term appears, other than where such term is used to refer to a Director other than
			 the Director of the Bureau of Consumer Financial Protection;
						(ii)by striking Director each place such term appears and inserting Financial Product Safety Commission, other than where such term is used to refer to a Director other than the Director of the Bureau
			 of Consumer Financial Protection; and
						(iii)in section 1002 (12 U.S.C. 5481), by striking paragraph (10).
						(B)ExceptionsThe Consumer Financial Protection Act of 2010 is amended—
						(i)in section 1012(c)(4) (12 U.S.C. 5492(c)(4)), by striking Director each place such term appears and inserting Financial Product Safety Commission;
						(ii)in section 1013(c)(3) (12 U.S.C. 5493(c)(3))—
							(I)by striking Assistant Director of the Bureau for and inserting Head of the Office of; and
							(II)in subparagraph (B), by striking Assistant Director and inserting Head of the Office;
							(iii)in section 1013(g)(2) (12 U.S.C. 5493(g)(2))—
							(I)by striking Assistant director and inserting Head of the Office; and
							(II)by striking an assistant director and inserting a Head of the Office of Financial Protection for Older Americans;
							(iv)in section 1016(a) (12 U.S.C. 5496(a)), by striking Director of the Bureau and inserting Chair of the Commission; and
						(v)in section 1066(a) (12 U.S.C. 5586(a)), by striking Director of the Bureau is and inserting first member of the Commission is.
						(2)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—
					(A)in the table of contents for such Act by amending the item relating to section 1011 to read as
			 follows:
						
							
								Sec. 1011. Establishment of the Financial Product Safety Commission.;
					(B)in section 111(b)(1)(D) (12 U.S.C. 5321(b)(1)(D)), by striking Director and inserting Chair of the Financial Product Safety Commission; and
					(C)in section 1447 (12 U.S.C. 1701p–2), by striking Director of the Bureau each place such term appears and inserting Financial Product Safety Commission.
					(3)Electronic Fund Transfer ActSection 920(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(4)(C)), as added by section 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau of Consumer Financial Protection and inserting Financial Product Safety Commission.
				(4)Expedited Funds Availability ActThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.), as amended by section 1086 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau each place such term appears and inserting Financial Product Safety Commission.
				(5)Federal Deposit Insurance ActSection 2 of the Federal Deposit Insurance Act (12 U.S.C. 1812), as amended by section 336(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
			 is amended by striking Director of the Consumer Financial Protection Bureau each place such term appears and inserting Chair of the Financial Product Safety Commission.
				(6)Federal Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended by section 1091 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Consumer Financial Protection Bureau and inserting Chair of the Financial Product Safety Commission.
				(7)Financial Literacy and Education Improvement ActSection 513 of the Financial Literacy and Education Improvement Act (20 U.S.C. 9702), as amended by section 1013(d)(5) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director each place such term appears and inserting Chair of the Commission.
				(8)Home Mortgage Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2806), as amended by section 1094(6) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau of Consumer Financial Protection each place such term appears and inserting Financial Product Safety Commission.
				(9)Interstate Land Sales Full Disclosure ActThe Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.), as amended by section 1098A of the Consumer Financial Protection Act of 2010, is amended—
					(A)by amending section 1402(1) (15 U.S.C. 1701(1)) to read as follows:
						
							(1)Chair means the Chair of the Financial Product Safety Commission;; and
					(B)in section 1416(a) (15 U.S.C. 1715(a)), by striking Director of the Bureau of Consumer Financial Protection and inserting Chair.
					(10)Real Estate Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604), as amended by section 1450 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is
			 amended—
					(A)by striking The Director of the Bureau of Consumer Financial Protection (hereafter in this section referred to
			 as the Director) and inserting The Financial Product Safety Commission; and
					(B)by striking Director each place such term appears and inserting Financial Product Safety Commission.
					(11)S.A.F.E. Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.), as amended by section 1100 of the Consumer Financial Protection Act of 2010, is amended—
					(A)by striking Director each place such term appears in headings and text, other than where such term is used in the
			 context of the Director of the Office of Thrift Supervision, and inserting Financial Product Safety Commission; and
					(B)in section 1503 (12 U.S.C. 5102), by striking paragraph (10).
					(12)Title 44, United States CodeSection 3513(c) of title 44, United States Code, as amended by section 1100D(b) of the Consumer Financial
			 Protection Act of 2010, is amended by striking Director of the Bureau and inserting Financial Product Safety Commission.
				(e)Deeming of names
				(1)Bureau of Consumer Financial ProtectionAny reference in a law, regulation, document, paper, or other record of the United States to the
			 Bureau of Consumer Financial Protection shall be deemed a reference to the
			 Financial Product Safety Commission.
				(2)DirectorAny reference in a law, regulation, document, paper, or other record of the United States to the
			 Director of the Bureau of Consumer Financial Protection shall be deemed a
			 reference to the Chair of the Financial Product Safety Commission.
				3.Rate of pay for employees of the Financial Product Safety Commission
			(a)In generalSection 1013(a)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5493(a)(2)) is amended to read as follows:
				
					(2)CompensationThe rates of basic pay for all employees of the Financial Product Safety Commission shall be set
			 and adjusted in accordance with the General Schedule set forth in section 5332 of title 5, United States Code..
			(b)Effective dateThe amendment made by subsection (a) shall apply to service by an employee of the Financial Product
			 Safety Commission following the 90-day period beginning on the date of
			 enactment of this Act.
			4.Consumer right to financial privacy
			(a)Requirement of the Financial Product Safety Commission To obtain permission before collecting
			 nonpublic personal information
				(1)Required notification and permissionSection 1022(c)(9)(A) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5512(c)(9)(A)) is amended—
					(A)by striking may not obtain from a covered person or service provider and inserting may not request, obtain, access, collect, use, retain, or disclose;
					(B)by striking personally identifiable financial and inserting nonpublic personal; and
					(C)by striking from the financial records and all that follows through the period at the end and inserting
						unless—(i)the Financial Product Safety Commission clearly and conspicuously discloses to the consumer, in
			 writing or in an electronic form, what information will be requested,
			 obtained, accessed, collected, used, retained, or disclosed; and
							(ii)before such information is requested, obtained, accessed, collected, used, retained, or disclosed,
			 the consumer informs the Financial Product Safety Commission that such
			 information may be requested, obtained, accessed, collected, used,
			 retained, or disclosed..
					(2)Application of requirement to contractors of the Financial Product Safety CommissionSection 1022(c)(9)(B) of such Act (12 U.S.C. 5512(c)(9)(B)) is amended to read as follows:
					
						(B)Application of requirement to contractors of the Financial Product Safety CommissionSubparagraph (A) shall apply to any person directed or engaged by the Financial Product Safety
			 Commission to collect information to the extent such information is being
			 collected on behalf of the Financial Product Safety Commission..
				(3)Definition of nonpublic personal informationSection 1022(c)(9) of such Act (12 U.S.C. 5512(c)(9)) is amended by adding at the end the following:
					
						(C)Definition of nonpublic personal informationIn this paragraph, the term nonpublic personal information has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)..
				(b)Removal of exemption for the Financial Product Safety Commission from the Right to Financial
			 Privacy ActSection 1113 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3413) is amended by striking subsection (r).
			5.Consumer financial protection safety and soundness improvements
			(a)Council voting procedureSection 1023(c)(3)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513(c)(3)(A)) is amended—
				(1)by striking 2/3 and inserting a majority; and
				(2)by inserting before the period the following: , excluding the Chair of the Financial Product Safety Commission.
				(b)Review authority of the CouncilSection 1023 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513) is amended—
				(1)in subsection (a)—
					(A)by striking may and inserting shall; and
					(B)by striking regulation or provision would put the safety and soundness of the United States banking system or
			 the stability of the financial system of the United States at risk and inserting regulation which is the subject of the petition is inconsistent with the safe and sound operations
			 of United States financial institutions; and
					(2)in subsection (c)—
					(A)in paragraph (3)(B)(ii), by striking would put the safety and soundness of the United States banking system or the stability of the
			 financial system of the United States at risk and inserting is inconsistent with the safe and sound operations of United States financial institutions;
					(B)in paragraph (4)—
						(i)by striking subparagraph (B); and
						(ii)by redesignating subparagraph (C) as subparagraph (B);
						(C)by striking paragraph (5); and
					(D)by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively.
					(c)Safety and soundness checkSection 1022(b)(2)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)(2)(A)) is amended—
				(1)in clause (i), by striking and at the end;
				(2)in clause (ii), by adding and at the end; and
				(3)by adding at the end the following:
					
						(iii)the impact of such rule on the financial safety or soundness of an insured depository institution;.
				6.Analysis of regulationsSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following new subsection:
			
				(e)Analysis of regulations
					(1)In generalEach time the Commission proposes a new rule or regulation, the Commission shall—
						(A)carry out an initial regulatory flexibility analysis for such proposed rule or regulation, which
			 shall be carried out as closely as possible to those initial regulatory
			 flexibility analyses required under section 603 of title 5, United States Code, but which shall analyze the financial impact of the proposed rule
			 or regulation on covered persons, regardless of size; and
						(B)carry out an analysis of whether the proposed rule or regulation will impair the ability of
			 individuals and small businesses to have access to credit.
						(2)ReportThe Commission shall issue a report to the Council on each analysis carried out under paragraph
			 (1), and make such analysis available to the public.
					(3)Use of existing resourcesThe Commission shall use existing resources to carry out the requirements of this subsection..
		7.Repeal of exclusive rulemaking authoritySection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by striking paragraph (4).
		
	Passed the House of Representatives February 27, 2014.Karen L. Haas,Clerk
